Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “to access,” “to be executed,” “ to communicate,” etc. in independent claim 2, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purpose of the art rejection infra the claimed structure of the independent claims is considered equivalent to the circuitry depicted in figure 1, 2 such as ethernet subsystem 108 and audio subsystem 116 operative in concert with a non-transitory media such as memory 112 to read software such as an ethernet driver and audio driver into a portion of memory and thereby operate as a dedicated hardware path. While the claimed “bypass,” of the respective drivers may be intended to result in the implementation of a data path the recitation is not considered limiting on the circuitry as no previous route is claimed. That is, the bypass as claimed is considered merely an intended result of using the data path but the hardware, circuitry, etc. has only to implement, instantiate, etc. the data path there is no active switching of a prior path such as figure 1 to a bypassed path such as figure 2 merely the instantiation of the drivers into memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 8-13, 15-19, 21 rejected under 35 U.S.C. 103 as being unpatentable over Mora: 20150052257 further in view of Yap: 20150186311.
Regarding claim 2
Mora teaches:
An integrated circuit to process a data stream associated with an endpoint device on a network (Mora: ¶ 73-85, 100-106, 122-134; Figs 2, 3-3D: an endpoint comprising a local device in concert with an onboard or attached processing unit operable to route ethernet packets to a target component such as a speaker, media output, etc.), the integrated circuit comprising: 
a first subsystem to access the network (Mora: Abstract; ¶ 10-22, 52, 73-85; Figs 3-3C: Ethernet AVB standard operable as hardware, invoked into kernel space, embodied upon a DSP, FPGA, etc. and functional to communicate across a network using direct memory access and other hardware resources to input data accessed network data using an ethernet protocol), the first subsystem associated with a first driver to be executed by a host to provide access to the first subsystem (Mora: ¶ 10-22, 73-85, 100-106, 122-134; Figs 3-3C: Apple AS and/or IEEE802.1 protocols implemented in hardware and functional to operate code as hardware such that the Ethernet /AVB driver operates a hardware AV Bridge from incoming ethernet signals to an audio output); 
a second subsystem to process data associated with the data stream, the second subsystem associated with a second driver to be executed by the host to provide access to the second subsystem (Mora: ¶ 73-85, 100-106, 122-134; Figs 3-3C: AVB, fire wire, etc. data enumerated in AVB hardware and instantiated with a direct channel to memory), the second subsystem to communicate with the endpoint device to synchronize the data stream with a precision time protocol timer source of the integrated circuit (Mora: ¶ 73-85, 100-106, 122-134; Figs 3-3C: generation of isochronous queues of data in concert with cycle timers using a standard, stack, driver, etc. for synchronization of clocks - though Mora does not explicitly state  “a precision time protocol” Mora utilizes 802.1AS which is considered a precision time protocol in as much as it is adapted from and extends PTP timing domains (please see at least Wikipedia PTP page provided by Examiner and available at least 4/27/2018); and
circuitry to implement a data path to exchange the data associated with the data stream between the first subsystem and the second subsystem (Mora: ¶ 10-22, 73-85, 100-106, 122-134; Figs 3-3C: Apple AS and/or IEEE802.1 protocols implemented in hardware and functional to operate code as hardware such that the Ethernet /AVB driver operates a hardware AV Bridge from incoming ethernet signals to an audio output), the circuitry optionally operable as a host device to: execute the first driver to access the first subsystem; and execute the second driver to access the second subsystem said host device to instantiate the bridging drivers in memory (Mora: ¶ 107, 133, 134: system operative as a standalone device, dongle, etc. by which an ethernet stream is bridges to one or more firewire audio devices)

The Mora system, method and hardware instantiated code operate such that Gigabit Ethernet hardware connects an incoming packet stream to a direct memory access buffer said buffer additionally connecting to audio output hardware such that the Ethernet hardware AVB operates to bridge an AV payload in kernel space wherein the corresponding drivers are operable as hardware; in as much as the bridging disclosed operates as hardware, software or any combination thereof. Mora does not explicitly teach the data path to bypass the first driver and the second driver by offloading into hardware. That is, Mora invokes the drivers into memory suitable to accommodate, enumerate, etc. an upstream ethernet source and a downstream audio output device, such as a processor, dsp, or other portions of an FPGA, ASIC, etc. Mora does not explicitly teach the embodiment therein of a stack, driver, etc. in such a way as to offload, bypass the stack, driver, etc. Based on the specification as filed the bypassing or offloading of a stream into a driverless hardware path is considered no more than circuitry for reception of an offloaded AVB audio stream from an audio path using host software stacks, drivers, etc. to connect Ethernet and audio subsystems to a direct hardware path that attaches the Ethernet and audio subsystems of the SoC without processing by the host software stacks.

In a related field of endeavor Yap teaches a system, phone, computer, method and/or coded instructions for performing hardware DMA comprising a hardware audio controller or hardware i/o bridge device suitable to output an audio stream using hardware (Yap: Abstract: ¶ 19, 35-49, 86-99, 110-121; Figs 5, 8-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to instantiate the each/any of the Mora enumerated output devices across a hardware path or hardware bridge as taught or suggested by Yap thereby offloading the related driver, stack, instructions to the bridge, dongle, hardware of Mora. The average skilled practitioner would have been motivated to do so for the purpose of instantiating plural synchronous output devices to synchronously deliver channels of an input Ethernet stream and would have expected predictable results therefrom.

Regarding claim 3
Mora in view of Yap teaches or suggests:
The integrated circuit of claim 2, wherein the data stream is a first data stream, the second subsystem is also to process a second data stream associated with the endpoint device, and the second subsystem is to communicate with the endpoint device to synchronize the second data stream with the precision time protocol timer source of the integrated circuit (Mora: ¶ 74-84, 94-106, 122-134, 142-149: Figs 2, 3-3F, 5A, 5B; e.g. a hardware bridge operative of protocol instructions of a protocol such as 802.1AS using a topology such as that of figure 3F, etc.); (Yap: Abstract: ¶ 19-22, 35-49, 86-99, 110-121; Figs 5, 8-10). The claim is considered obvious over Mora as modified by Yap as addressed in the base claim as it would have been obvious to apply the further teaching of Mora and/or Yap to the modified device of Mora and Yap.

Regarding claim 4
Mora in view of Yap teaches or suggests:
The integrated circuit of claim 2, wherein the precision time protocol timer source of the integrated circuit includes: 
a first precision time protocol timer maintained by the first subsystem; and a second precision time protocol timer maintained by the second subsystem, the second precision time protocol timer to be synchronized with the first precision time protocol timer. Examiner takes official notice that they synchronization of disparate timers such as that of a first and second independently clocked, timed, etc. device, software routine, etc. as claimed was well known in the art and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of utilizing timing across domains, machines or systems such as by the use of AVB generally, the 802.1AS, various 802.1Qxxx, etc. protocols and would have expected only predictable results therefrom.  

Regarding claim 5
Mora in view of Yap teaches or suggests:
The integrated circuit of claim 4, further including a clock to drive the first subsystem, the second subsystem and the circuitry, wherein the first precision time protocol timer is based on an external time reference, and the second precision time protocol timer is to synchronize with the first precision time protocol timer based on a first value of the clock and a second value of the first precision time protocol timer. Examiner takes official notice that they synchronization of disparate timers such as that of a first and second independently clocked, timed, etc. device, software routine, etc. wherein one device acts as a master, grandmaster, etc. as claimed was well known in the art and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of utilizing timing across domains, machines or systems such as by the use of AVB generally, the 802.1AS, various 802.1Qxxx, etc. protocols and would have expected only predictable results therefrom.  

Regarding claim 6
Mora in view of Yap teaches or suggests:
The integrated circuit of claim 5, wherein the second precision time protocol timer is based on a second time reference different from the clock of the integrated circuit and the external time reference associated with the first precision time protocol timer. Examiner takes official notice that they synchronization of disparate timers such as that of a first and second independently clocked, timed, etc. device, software routine, etc. wherein one device acts as a master, grandmaster, etc. as claimed was well known in the art and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of utilizing timing across domains, machines or systems such as by the use of AVB generally, the 802.1AS, various 802.1Qxxx, etc. protocols and would have expected only predictable results therefrom.  

Regarding claim 8
Mora in view of Yap teaches or suggests:
The integrated circuit of claim 2, wherein the data stream is an audio data stream to convey audio data, the first subsystem corresponds to an Ethernet subsystem to access the network based on an Ethernet protocol, and the second subsystem corresponds to an audio subsystem that is to process the audio data of the audio data stream (Mora: ¶ 4-9; Fig 3F, etc. system operable to transfer received audio streams over ethernet to output audio streams over firewire). The claim is considered obvious over Mora as modified by Yap as addressed in the base claim as it would have been obvious to apply the further teaching of Mora and/or Yap to the modified device of Mora and Yap.

Claims 9, 15 are considered substantially similar to claim 2 and are similarly rejected.

Claims 10, 16 are considered substantially similar to claim 3 and are similarly rejected.

Claims 11, 17 are considered substantially similar to claim 4 and are similarly rejected.

Claims 12, 18 are considered substantially similar to claim 5 and are similarly rejected.

Claims 13, 19 are considered substantially similar to claim 6 and are similarly rejected.

Claim 21 is considered substantially similar to claim 8 and is similarly rejected.


Claims 7, 14, 20 rejected under 35 U.S.C. 103 as being unpatentable over Mora: 20150052257 further in view of Yap: 20150186311 as applied to claims 2-6, 8-13, 15-19, 21 supra and further in view of Geltner: 20110231566 hereinafter Gelt

Regarding claim 7
Mora in view of Yap teaches or suggests:
The integrated circuit of claim 2, wherein the circuitry includes a shared memory to be accessed by the first subsystem and the second subsystem (Yap: ¶ 116: software modules share hardware such as the storage medium), 
the shared memory to store  work descriptors and a payload section including payload buffers, respective ones of the work descriptors to point to respective ones of the payload buffers, the payload buffers to store the data associated with the data stream, ones of the work descriptors to include a respective ownership bit  (Mora: ¶ 77-81, etc. 802.1 time sensitive networking includes various 802.1Qxxx protocols including the 802.1Qat, Qav protocols operative to reserve particular resources, buffers, processing, etc. associated therewith for output of particular stream by direction of the stream to a particular addressed device on the network which subsequently accesses the stream, substream, etc. and processes, outputs, etc. same), and the first subsystem is to set the respective ownership bit of a first one of the work descriptors to indicate that first data stored in a respective first one of the payload buffers is to be processed by the second subsystem (Mora: 77-81, 107, 117, 133, 134 etc.: a firewire listener 340 implemented such as upon a standalone device in concert with figure 3F suitable to modify stream headers with an addresses of a particular output device); (please see additionally included Precision time protocol and Time sensitive networking protocols).
While Mora and Yap do not teach the shared memory operative upon a circular, ring, etc. buffer to perform processing of a bridged stream.
In a related field of endeavor Gelt teaches a system and method suitable to operate as a plurality of nodes in an AVB distributed media system (Gelt: ¶ 38, 172); said system operative to share hardware such as memory (Gelt: 38, 172, 184) said memory operative as part of an avb stream either upon a master controller or endpoint such as described in an 802.1xxx protocol  (Gelt: ¶ 37, 38,  61) and comprising a plurality of circular buffers for media streaming (Gelt: 138, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Gelt taught buffers as a shared buffer for bridging of media streams using the Mora in view of Yap system and method. The average skilled practitioner would have been motivated to do so for the purpose of performing bringing operations as part of a suite, network, etc. of 802.1Qxxx, etc. compliant devices and would have expected only predictable results therefrom.

Claims 14, 20 are considered substantially similar to claim 7 and are similarly rejected.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654